Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:  
The opening sentence, “A method of forming a semiconductor device is disclosed including through- package debug features” is improper.

Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 14-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mennitt et al. (Hereinafter “Mennitt”) in the US Patent Number US 5334857 A.

Regarding claim 1, Mennitt teaches a method of debugging a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19; Figure A: Modified Figure 3 of Mennitt below) mounted on a host device (In an application, device 10 is mounted to a user substrate (not illustrated), such as a printed circuit board (Printed circuit board as the host device); Column 4 Line 20-22), the semiconductor device [10] comprising 
a substrate [12] (Device 10 includes a package substrate material 12; Column 3 Line 1-2) and a housing [24] (Both FIG. 1 and Figure A: Modified Figure 3 of Mennitt below, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20; the housing 24 encapsulates only a portion of the substrate. All the surfaces of the housing is not touching the substrate 12. Only a portion of the housing is in contact with the substrate. Figure A: Modified Figure 3 of Mennitt below shows that a surface of the housing 24 is spaced from the substrate 12 by the debugging features 16 (conductive traces)), the method comprising:
(a) electrically coupling a probe with a test pad [32]/26 (each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66; Solder balls 26 (as the test pad) are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls; As illustrated in FIG. 5, device 30, unlike device 10, includes a plurality of test pads 32 formed on top of package substrate 12. The test pads can be formed on the package substrate at the same time conductive traces 16 are formed, and may be of a similar or the same material; Column 6 Line 62-67) within the semiconductor device [10] (The size of the test pads should be sufficient to enable a test probe to reliably contact the pad. Test pads 32 formed at the ends of selected conductive traces 16, or along any portion of a conductive trace, will provide appropriate electrical continuity; Column 7 Line 1-6) using a debug feature [16+22] (conductive traces 16 and conductive vias 22 as the debug features because debug features can be vias, pin etc.) (Each conductive trace 16 formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28) having a first end at a surface of the housing  [24] (Figure A: Modified Figure 3 of Mennitt above shows that a surface of the housing 24 is spaced from the substrate 12 by the debugging features 16 (conductive traces)) and a second end terminating at the test pad [32] within the housing [24] on the substrate [10] (Vias 22 extend from the top surface (first end of the vias at the top surface of the package substrate) of the package substrate to the bottom surface (second end of the vias on the bottom surface of the package substrate). The traces and vias are formed on package substrate 12; Column 3 Line 40-45; each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 or test pad 32 (and solder pad) on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66);

    PNG
    media_image1.png
    443
    819
    media_image1.png
    Greyscale

Figure A: Modified Figure 3 of Mennitt

(b) supplying test data to circuitry within the semiconductor device [10] via the probe (The size of the test pads should be sufficient to enable a test probe to reliably contact the pad. Test pads 32 formed at the ends of selected conductive traces 16, or along any portion of a conductive trace, will provide appropriate electrical continuity; Column 7 Line 1-6); and
(c) measuring output data resulting from the test data (electrically testing the integrated circuit using at least the plurality of test-only pads; and removing portions of the package substrate which have the plurality of test-only pads while leaving the plurality of operational pads intact; Claim 18).

   Regarding claim 2, Mennitt teaches a method, wherein 
said step (a) of electrically coupling the probe with a test pad [26/32] within the semiconductor device [10] comprises positioning the probe in contact with the debug feature [16+22] on the surface of the housing of the semiconductor device (The size of the test pads should be sufficient to enable a test probe to reliably contact the pad. Test pads 32 formed at the ends of selected conductive traces 16, or along any portion of a conductive trace, will provide appropriate electrical continuity. The conductive traces having test pads 32 are routed under package body 24 and are electrically coupled to bond pads of a semiconductor die (not shown) which are used for device testing, but which are not needed for user-defined device operation. Thus, test pads 32 enable certain electrical testing to be performed on device 30; Column 7 Line 1-12).


Regarding claim 3, Mennitt teaches a method, wherein 
the debug feature [60] in Figure 7 comprise a test pin [58] terminating at a surface of the housing [24] of the semiconductor device [10], and wherein said step (a) of electrically coupling the probe with a test pad [32] within the semiconductor device [10] comprises positioning the probe in contact with the test pin [58] on the surface of the housing [24] of the semiconductor device [10] (FIG. 7 is a pin grid array (PGA) semiconductor device 50 in accordance with the present invention. Device 50 includes a package substrate 52, which as in many conventional PGA devices is a pre-formed, multilayer ceramic package. Package substrate 52 includes a cavity 54 for housing a semiconductor die 56. Attached to a bottom surface of package substrate 52 is a plurality of external operational contacts or pins 58. The operational pins are electrically routed to a plurality of conductive traces 60 formed on a surface of the package substrate within cavity 54. Electrical routing is achieved through various conductive layers and conductive vias (not shown) throughout package substrate 54, as is well known in the art. The operational pins are electrically coupled to portions of semiconductor die 56 used during device operation by the conductive traces and by wire bonds 62 which are bonded to bond pads 64 of the die; Column 8 Line 33-50).
.

Regarding claim 4, Mennitt teaches a method, wherein 	
said step (a) of electrically coupling the probe with a test pad [32] within the semiconductor device [10] comprises positioning the probe within a channel [22] (Each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28; Debug features are vias which is an open channel), open through the surface of the housing [24] of the semiconductor device [10] and terminating at the test pad [32] (The size of the test pads should be sufficient to enable a test probe to reliably contact the pad. Test pads 32 formed at the ends of selected conductive traces 16, or along any portion of a conductive trace, will provide appropriate electrical continuity; Column 7 Line 1-6 the probe is positioned within a channel [16] as the debug feature and open through the surface of the housing [24] of the semiconductor device [10] and terminating at the test pad [32]).


Regarding claim 5, Mennitt teaches a method, 
further comprising the step of forming the debug feature [22] (vias) by drilling a hole [22] through the housing [24] down to the test pad [32]/[26] within the housing [24] on the substrate [10], and plating the hole with an electrical conductor [22] (Each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28; Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).


Regarding claim 6, Mennitt teaches a method,
further comprising the step of forming the debug feature [22] by filling the plated hole with an electrically conductive metal (conductive trace) (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).


Regarding claim 7, Mennitt teaches a method, 
further comprising the step of forming the debug feature [22] by forming an electrically conductive column having a first end affixed to the test pad [32] and extending upward from the test pad (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).


Regarding claim 8, Mennitt teaches a method, 
further comprising the step of forming the housing [24] around the electrically conductive column [22]+[16], the electrically conductive column terminating at a surface of the housing [24] (Both FIG. 1 and FIG. 3, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20; Figure 3 shows the electrically conductive column [22+16] terminating at a surface of the housing [24]).

Regarding claim 9, Mennitt teaches a method, 
further comprising the step of soldering the electrically conductive column [22] to the test pad [32/26] (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).
.

Regarding claim 11, Mennitt teaches a method of assembling a semiconductor device [10] for debugging (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19; Figure A: Modified Figure 3 of Mennitt above), comprising 
(a) forming a substrate [12] (Device 10 includes a package substrate material 12; Column 3 Line 1-2) with a test pad [18] (Device 10 includes a package substrate material 12; Column 3 Line 1-2; Formed on the top surface of package substrate 12 is a plurality of conductive traces 16. As illustrated in FIG. 3, each conductive trace electrically couples a terminal or bond pad 18 of a semiconductor die 20; Column 3 Line 24-27; Conductive traces a16 and bonding pad 18 as the testing pads), 
(b) mounting a semiconductor die [20] on the substrate [12] (Figure 3 shows that the conductive traces 16 as the testing pad is connected to the via 22 in the port of the semiconductor die 20);
(c) forming a housing [24] encapsulating the test pad and the semiconductor die [20] (Both FIG. 1 and FIG. 3, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20); and
(d) forming an electrical conductor (conductive traces) [22] extending upward from the test pad and terminating on a surface of the housing [24], the electrical conductor [22] configured for use in debugging the semiconductor device [10] (conductive vias 22 as the debug features because debug features can be vias, pin etc.) (Each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28; Vias 22 may or may not be encapsulated by package body 24, depending on the location of vias in the package substrate. In a preferred embodiment of the present invention, package body 24 is formed of a molded plastic or epoxy resin which can be formed over die 20 using conventional one-sided molding equipment and materials; Column 3 Line 52-57; Vias 22 extend from the top surface (first end of the vias at the top surface of the package substrate) of the package substrate to the bottom surface (second end of the vias on the bottom surface of the package substrate), and are typically plated with a conductive material along via sidewalls. Alternatively, vias may be filled with an electrically conductive material to provide electrical continuity through each via. The traces and vias are formed on package substrate 12; Column 3 Line 40-45; Vias are encapsulated by the packaging body as the housing and if the vias are encapsulated by the package body then the first and second end of the vias are within the package body 24; electrically testing the integrated circuit using at least the plurality of test-only pads; and removing portions of the package substrate which have the plurality of test-only pads while leaving the plurality of operational pads intact; Claim 18).


Regarding claim 14, Mennitt teaches a method, 
the step (d) of forming the electrical conductor [22] extending from the test pad [26/32]  comprising the step of forming an electrically conductive column having a first end affixed to the test pad and extending upward from the test pad (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).
Regarding claim 15, Mennitt teaches a method, 
further comprising the step of forming the housing around the electrically conductive column [22+16], the electrically conductive column terminating at a surface of the housing [24] (Both FIG. 1 and FIG. 3, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20).

Regarding claim 16, Mennitt teaches a method of assembling a semiconductor device [10] for debugging (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19; Figure A: Modified Figure 3 of Mennitt above) via a controller die (During device testing, semiconductor die 20 is electrically accessed by the solder balls present on the bottom of package substrate 12; Column 5 Line 30-32; Therefore the semiconductor die controls the solder balls and functions as controller die) within the semiconductor device [10] comprising 
(a) forming a substrate [12] (Device 10 includes a package substrate material 12; Column 3 Line 1-2) within the semiconductor device [10] (Device 10 includes a package substrate material 12; Column 3 Line 1-2; Formed on the top surface of package substrate 12 is a plurality of conductive traces 16. As illustrated in FIG. 3, each conductive trace electrically couples a terminal or bond pad 18 of a semiconductor die 20; Column 3 Line 24-27; Conductive traces a16 and bonding pad 18 as the testing pads), 
(b) mounting a plurality of semiconductor dies [20] on the substrate [12] (Figure 3 shows that the conductive traces 16 as the testing pad is connected to the via 22 in the port of the semiconductor die 20; Furthermore, the number of semiconductor die within a device is not limited to one; Column 9 Line 47-49; Although Figure does not show plurality of dies but there can be plurality of dies); the plurality of semiconductor dies [20] (Furthermore, the number of semiconductor die within a device is not limited to one; Column 9 Line 47-49) comprising the controller die (During device testing, semiconductor die 20 is electrically accessed by the solder balls present on the bottom of package substrate 12; Column 5 Line 30-32; Therefore the semiconductor die controls the solder balls and functions as controller die);
(c) forming a test pad [32/26] within the semiconductor device [10] (each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66; Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls; As illustrated in FIG. 5, device 30, unlike device 10, includes a plurality of test pads 32 formed on top of package substrate 12. The test pads can be formed on the package substrate at the same time conductive traces 16 are formed, and may be of a similar or the same material; Column 6 Line 62-67);
(d) electrically coupling the test pad to the controller die [20] (each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66; Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls; As illustrated in FIG. 5, device 30, unlike device 10, includes a plurality of test pads 32 formed on top of package substrate 12. The test pads can be formed on the package substrate at the same time conductive traces 16 are formed, and may be of a similar or the same material; Column 6 Line 62-67);
(e) forming a housing [24] encapsulating the test pad and the plurality of semiconductor dies (Both FIG. 1 and FIG. 3, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20 and encapsulating); and 
(f) forming an electrical conductor [22] extending upward from the test pad and terminating on a surface of the housing [24], the electrical conductor configured for use in debugging the semiconductor device [10] (conductive vias 22 as the debug features because debug features can be vias, pin etc.) (Each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28; Vias 22 may or may not be encapsulated by package body 24, depending on the location of vias in the package substrate. In a preferred embodiment of the present invention, package body 24 is formed of a molded plastic or epoxy resin which can be formed over die 20 using conventional one-sided molding equipment and materials; Column 3 Line 52-57; Vias 22 extend from the top surface (first end of the vias at the top surface of the package substrate) of the package substrate to the bottom surface (second end of the vias on the bottom surface of the package substrate), and are typically plated with a conductive material along via sidewalls. Alternatively, vias may be filled with an electrically conductive material to provide electrical continuity through each via. The traces and vias are formed on package substrate 12; Column 3 Line 40-45; Vias are encapsulated by the packaging body as the housing and if the vias are encapsulated by the package body then the first and second end of the vias are within the package body 24).

Regarding claim 17, Mennitt teaches a method, wherein 
said steps (c) and (d) of forming a test pad and electrically coupling the test pad to the controller die [20] comprises the steps of forming the test pad on the substrate [12], and electrically coupling the test pad to the controller die by electrical traces in the substrate [12] (FIG. 7 is a pin grid array (PGA) semiconductor device 50 in accordance with the present invention. Device 50 includes a package substrate 52, which as in many conventional PGA devices is a pre-formed, multilayer ceramic package. Package substrate 52 includes a cavity 54 for housing a semiconductor die 56. Attached to a bottom surface of package substrate 52 is a plurality of external operational contacts or pins 58. The operational pins are electrically routed to a plurality of conductive traces 60 formed on a surface of the package substrate within cavity 54. Electrical routing is achieved through various conductive layers and conductive vias (not shown) throughout package substrate 54, as is well known in the art. The operational pins are electrically coupled to portions of semiconductor die 56 used during device operation by the conductive traces and by wire bonds 62 which are bonded to bond pads 64 of the die; Column 8 Line 33-50).


Regarding claim 18, Mennitt teaches a method, wherein 
said steps (c) and (d) of forming a test pad and electrically coupling the test pad to the controller die [20] comprises the step of forming the test pad on a surface of the controller die [20] (Vias 22 extend from the top surface of the package substrate to the bottom surface, and are typically plated with a conductive material along via sidewalls (sidewalls are the one of the edges). Alternatively, vias may be filled with an electrically conductive material to provide electrical continuity through each via. The traces and vias are formed on package substrate 12; Column 3 Line 40-45; FIG. 3 illustrates that boundary A cuts through one of the conductive vias. From FIG. 2 it is apparent that boundary A cuts through several vias. Upon cutting along boundary A through these vias, castellations 28 are formed along the periphery of the package substrate, as illustrated in a perspective view of device 10 in FIG. 4. Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30).


Regarding claim 20, Mennitt teaches a method, 
the step (f) of forming the electrical conductor extending from the test pad comprising the steps of forming an electrically conductive column having a first end affixed to the test pad and extending upward from the test pad (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10) and forming housing around the electrically conductive column, the electrically conductive column terminating at a surface of the housing [24] (Both FIG. 1 and FIG. 3, device 10 also includes a package body 24 which encapsulates semiconductor die 20, wire bonds 23, portions of conductive traces 16, and portions of the top surface of package substrate 12; Column 3 Line 48-52; Housing 24 has surfaces in the four side of the semiconductor die 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mennitt ‘857 A in view of Carpenter et al. (Hereinafter “Carpenter”) in the US Patent Application Publication Number US 20140063742 A1.


Regarding claim 10, Mennitt teaches a method, 
further comprising the step of forming the debug feature the hole configured to receive a test probe that contacts the test pad (each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66; Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls; As illustrated in FIG. 5, device 30, unlike device 10, includes a plurality of test pads 32 formed on top of package substrate 12. The test pads can be formed on the package substrate at the same time conductive traces 16 are formed, and may be of a similar or the same material; Column 6 Line 62-67).
However, Mennitt does not teach the step of forming the debug feature by drilling a hole through the housing down to the test pad within the housing on the substrate.
Carpenter teaches electronic component packages, and more specifically, to thermally enhanced electronic component packages with through mold vias (Paragraph [0001] Line 1-3), wherein
the step of forming the debug feature by drilling a hole through the housing down to the test pad within the housing on the substrate (At block 401, method 400 includes attaching semiconductor die 200 to substrate 201 and forming wirebonds 204 as shown in FIG. 5. At block 402, method 400 includes depositing or otherwise overlaying encapsulant 203 over semiconductor die 200 (or other type of electronic component), as shown in FIG. 6. It should be noted that, at this stage, heat spreader 207 has not yet been used and thermally conductive pathways have yet to be provided. At block 403, method 400 includes drilling vias 700 through encapsulant 203, as shown in FIG. 7. For example, vias 700 may be drilled with a laser, mechanically, or through a photoresist/chemical etching process; Paragraph [0020] Line 1-12; [0021] At block 404, vias 700 may be filled with a thermally conductive material (e.g., an Sn/Ag solder alloy, copper, etc.)). The purpose of doing so is to thermally couple to heat spreader, to join metallurgically to heat spreader and to couple the top surface of the semiconductor material through one or more laser stop pads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mennitt in view of Carpenter, because Carpenter teaches to drill a hole through the housing down to the test pad within the housing on the substrate thermally couples to heat spreader, joins metallurgically to heat spreader (Paragraph [0015]) and couples the top surface of the semiconductor material through one or more laser stop pads (Paragraph [0040]).


Regarding claim 12, Mennitt teaches a method, 
the step (d) of forming the electrical conductor extending from the test pad comprising plating and/or filling the hole with an electrical conductor [22] (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).
However, Mennitt does not teach the step (d) of forming the electrical conductor extending from the test pad comprising the step of drilling a hole through the housing down to the test pad within the housing on the substrate.
Carpenter teaches electronic component packages, and more specifically, to thermally enhanced electronic component packages with through mold vias (Paragraph [0001] Line 1-3), wherein
the step (f) of forming the electrical conductor extending from the test pad comprising the step of drilling a hole through the housing down to the test pad within the housing on the substrate. [0020] At block 401, method 400 includes attaching semiconductor die 200 to substrate 201 and forming wirebonds 204 as shown in FIG. 5. At block 402, method 400 includes depositing or otherwise overlaying encapsulant 203 over semiconductor die 200 (or other type of electronic component), as shown in FIG. 6. It should be noted that, at this stage, heat spreader 207 has not yet been used and thermally conductive pathways have yet to be provided. At block 403, method 400 includes drilling vias 700 through encapsulant 203, as shown in FIG. 7. For example, vias 700 may be drilled with a laser, mechanically, or through a photoresist/chemical etching process; Paragraph [0020] Line 1-12; [0021] At block 404, vias 700 may be filled with a thermally conductive material (e.g., an Sn/Ag solder alloy, copper, etc.)). The purpose of doing so is to thermally couple to heat spreader, to join metallurgically to heat spreader and to couple the top surface of the semiconductor material through one or more laser stop pads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mennitt in view of Carpenter, because Carpenter teaches to drill a hole through the housing down to the test pad within the housing on the substrate thermally couples to heat spreader, joins metallurgically to heat spreader (Paragraph [0015]) and couples the top surface of the semiconductor material through one or more laser stop pads (Paragraph [0040]).


Regarding claim 13, Mennitt teaches a method, further comprising 
the step of filling the plated hole with an electrically conductive metal (Each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 26-28).

Regarding claim 19, Mennitt teaches a method, 
the step (f) of forming the electrical conductor extending from the test pad comprising plating and/or filling the hole with an electrical conductor [22] (Some vias are directly coupled to solder balls while other vias are routed to solder balls by conductive traces formed on the bottom of the package substrate. Solder balls which are directly coupled to vias are preferably filled vias to avoid substantial solder wicking into the via. Solder balls 26 are attached to device 10 by providing a conductive solder pad (not illustrated because the pads are hidden by the solder balls) on the package substrate at the end of a conductive trace or surrounding a conductive via; Column 4 Line 1-10).
However, Mennitt does not teach the step (f) of forming the electrical conductor extending from the test pad comprising the step of drilling a hole through the housing down to the test pad within the housing on the substrate.
Carpenter teaches electronic component packages, and more specifically, to thermally enhanced electronic component packages with through mold vias (Paragraph [0001] Line 1-3), wherein
the step (f) of forming the electrical conductor extending from the test pad comprising the step of drilling a hole through the housing down to the test pad within the housing on the substrate. [0020] At block 401, method 400 includes attaching semiconductor die 200 to substrate 201 and forming wirebonds 204 as shown in FIG. 5. At block 402, method 400 includes depositing or otherwise overlaying encapsulant 203 over semiconductor die 200 (or other type of electronic component), as shown in FIG. 6. It should be noted that, at this stage, heat spreader 207 has not yet been used and thermally conductive pathways have yet to be provided. At block 403, method 400 includes drilling vias 700 through encapsulant 203, as shown in FIG. 7. For example, vias 700 may be drilled with a laser, mechanically, or through a photoresist/chemical etching process; Paragraph [0020] Line 1-12; [0021] At block 404, vias 700 may be filled with a thermally conductive material (e.g., an Sn/Ag solder alloy, copper, etc.)). The purpose of doing so is to thermally couple to heat spreader, to join metallurgically to heat spreader and to couple the top surface of the semiconductor material through one or more laser stop pads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mennitt in view of Carpenter, because Carpenter teaches to drill a hole through the housing down to the test pad within the housing on the substrate thermally couples to heat spreader, joins metallurgically to heat spreader (Paragraph [0015]) and couples the top surface of the semiconductor material through one or more laser stop pads (Paragraph [0040]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

BRODERICK et al. (US 20160372405 A1) discloses, “SEMICONDUCTOR DEVICE PACKAGE FOR DEBUGGING AND RELATED FABRICATION METHODS-FIG. 1, an exemplary electronic device package 100 includes at least one semiconductor die 102 having both functional circuitry and debug circuitry formed, fabricated, or otherwise provided thereon. In this regard, various well known semiconductor device fabrication processes may be performed to fabricate semiconductor electrical components in or on a surface of a semiconductor substrate (or wafer) and form electrical interconnections among those components before dicing or otherwise singulating the substrate to obtain the instance of die 102. Functional circuitry supporting the operation of the electronic device 100 may be fabricated on a first region 104 of the die 102, while the debug circuitry coupled to the functional circuitry to support debugging the operation of the functional circuitry may be fabricated on a second region 106 of the die 102. In exemplary embodiments, the electronic device 100 can be realized as a microcontroller or an application specific integrated circuit, where the functional circuitry can include a processing core or other processing logic, one or more memories or other data storage elements associated therewith, or any suitable combination thereof to provide the desired functionality for the end application (Paragraph [0010])- However BRODERICK does not disclose (a) electrically coupling a probe with a test pad within the semiconductor device using a debug feature having a first end at a surface of the housing and a second end terminating at the test pad within the housing on the substrate; (b) supplying test data to circuitry within the semiconductor device via the probe; and (c) measuring output data resulting from the test data”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866